DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamirisakandala (US2012/0118433 A1, refer as Tami).

Regarding to Claim 1, Tami teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically random direction in each of crystal grains of the matrix phase (Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) in view of Yang (US2008/0000558 A1).

Regarding to Claim 2, Tami fails to explicitly disclose, but Yang teaches a titanium-based alloy member, wherein
the titanium-based alloy member has tensile strength and breaking elongation at 600 ˚C that are 650 MPa or more and 5% or more, respectively [Yang teaches a method for manufacturing the titanium-based alloy comprises a preheating temperature in certain range 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami to incorporate the teachings of Yang to set the preheating temperature in certain range in order to allow the titanium-based alloy have certain characteristic and avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) in view of Yamamoto (US2015/0327335 A1).


an atomizing step of making alloy powder from the molten metal (Fig. 1, Paragraph 23).

Tami fails to explicitly disclose, but Yamamoto teaches a method, comprising:
an additive fabrication step of making an additive fabricated alloy article of a desired shape from the alloy powder by metal powder-based additive fabrication [Yamamoto teaches a metal powder-based additive fabrication method to manufacture an additive fabricated alloy article to form a desired shape (Yamamoto, Paragraph 15).  Since Tami teaches the atomizing step to make alloy powder, when applying the teachings of Yamamoto, one with ordinary skill in the art would understand and applying the manufacturing method to form a desired shape (Yamamoto, Paragraph 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami to incorporate the teachings of Yamamoto to use the powder-based additive fabrication to manufacture the alloy in order to form a desired shape (Yamamoto, Paragraph 15).

Regarding to Claim 4, Tami in view of Yamamoto teaches the modified method for producing a titanium-based alloy member, wherein 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) in view of Yamamoto (US2015/0327335 A1) as applied to Claim 4 above, and further in view of Yang (US2008/0000558 A1).

Regarding to Claim 5, Tami and Yamamoto fail to explicitly disclose, but Yang teaches a method for producing the titanium-based alloy member, wherein a preheating temperature in the electron beam melting is 700˚C or higher and 850˚C or lower  [Yang teaches a method for manufacturing the titanium-based alloy comprises a preheating temperature in certain range (Yang, Paragraph 33 teaches the preheating temperature range would at least partially teach in the range or the limitations) to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).  Since Tami teaches a titanium-based alloy, when applying the teachings of Yang, one with ordinary skill in the art would understand to control the preheating temperature in certain range to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Yang to set the preheating temperature in certain range in order to avoid .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) in view of Yamamoto (US2015/0327335 A1) as applied to Claim 3 above, and further in view of Martin (US2021/0102276 A1).

Regarding to Claim 6, Tami in view of Yamamoto teaches the modified method for producing a titanium-based alloy member, wherein 
the metal powder-based additive fabrication in the additive fabrication step is performed by electron beam melting (Yamamoto, Fig. 9, Paragraph 215).

Tami and Yamamoto fail to explicitly disclose, but Martin teaches a method for producing a titanium-based alloy member, wherein
the metal powder-based additive fabrication in the additive fabrication step is performed by selective laser melting and aging treatment [Yamamoto teaches the additive fabrication comprises a selective laser melting (Yamamoto, Paragraph 215).  Martin further teaches an additive fabrication process further comprises an aging treatment to optimize the precipitate size and overall microstructure (Martin, Paragraph 215).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) and Yamamoto (US2015/0327335 A1) as applied to Claim 3 above, and further in view of Watson (US2011/0286854 A1).

Regarding to Claim 7, Tami in view of Yamamoto teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically random direction in each of crystal grains of the matrix phase (Tami, Fig. 3) produced by the method according to claim 3.

Tami and Yamamoto fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) and Yamamoto (US2015/0327335 A1) as applied to Claim 4 above, and further in view of Watson (US2011/0286854 A1).

Regarding to Claim 8, Tami in view of Yamamoto teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, 

Tami and Yamamoto fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when applying the teachings of Watson, one with ordinary skill in the art would understand to manufacture the blades by certain titanium to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).

Claim 9, 13  rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1), Yamamoto (US2015/0327335 A1) and Yang (US2008/0000558 A1) as applied to Claim 5 above, and further in view of Watson (US2011/0286854 A1).

Regarding to Claim 9, Tami in view of Yamamoto and Yang teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically random direction in each of crystal grains of the matrix phase (Tami, Fig. 3) produced by the method according to claim 5.

Tami, Yamamoto and Yang fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami, Yamamoto and Yang to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).

Regarding to Claim 13, Tami in view of Yamamoto and Yang teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically random direction in each of crystal grains of the matrix phase (Tami, Fig. 3) produced by the method according to claim 5.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Yang to set the preheating temperature in certain range in order to allow the titanium-based alloy have certain characteristic and avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).

Tami, Yamamoto and Yang fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when applying the teachings of Watson, one with ordinary skill in the art would understand to manufacture the blades by certain titanium to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami, Yamamoto and Yang to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1), Yamamoto (US2015/0327335 A1) and Martin (US2021/0102276 A1) as applied to Claim 6 above, and further in view of Watson (US2011/0286854 A1).

Regarding to Claim 10, Tami in view of Yamamoto and Martin teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically random direction in each of crystal grains of the matrix phase (Tami, Fig. 3) produced by the method according to claim 5.

Tami, Yamamoto and Martin fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when applying the teachings of Watson, one with ordinary skill in the art would understand to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami, Yamamoto and Martin to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) and Yamamoto (US2015/0327335 A1) as applied to Claim 3 above, and further in view of Yang (US2008/0000558 A1) and Watson (US2011/0286854 A1).

Regarding to Claim 11, Tami in view of Yamamoto teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically 

Tami and Yamamoto fail to explicitly disclose, but Yang teaches a titanium based alloy member comprising the titanium-based alloy member has tensile strength and breaking elongation at 600 ˚C that are 650 MPa or more and 5% or more, respectively [Yang teaches a method for manufacturing the titanium-based alloy comprises a preheating temperature in certain range (Yang, Paragraph 33 teaches the preheating temperature range would at least partially teach in the range or the limitations) to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).  Since Tami teaches a titanium-based alloy, when applying the teachings of Yang, one with ordinary skill in the art would understand to control the preheating temperature in certain range to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).  In addition, based on the teaching of the claimed invention, when the preheating temperature in the certain range, the titanium-based alloy would have a certain alloy characteristic under certain circumstance (Specification, Paragraph 59).  Therefore, when applying the teachings of Yang to Tami, one with ordinary skill in the art would understand and expect the titanium-based alloy have certain characteristic when setting the preheating temperature of the alloy in certain range during the manufacturing process.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the 

Tami and Yamamoto fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when applying the teachings of Watson, one with ordinary skill in the art would understand to manufacture the blades by certain titanium to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1) and Yamamoto (US2015/0327335 A1) as applied to Claim 4 above, and further in view of Yang (US2008/0000558 A1) and Watson (US2011/0286854 A1).

Regarding to Claim 12, Tami in view of Yamamoto teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 3, the reference would reflect the limitations), the TiB particles precipitating in a crystallographically random direction in each of crystal grains of the matrix phase (Tami, Fig. 3) produced by the method according to claim 4.

Tami and Yamamoto fail to explicitly disclose, but Yang teaches a titanium based alloy member comprising the titanium-based alloy member has tensile strength and breaking elongation at 600 ˚C that are 650 MPa or more and 5% or more, respectively [Yang teaches a method for manufacturing the titanium-based alloy comprises a preheating temperature in certain range (Yang, Paragraph 33 teaches the preheating temperature range would at least partially teach in the range or the limitations) to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).  Since Tami teaches a titanium-based alloy, when applying the teachings of Yang, one with ordinary skill in the art would 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Yang to set the preheating temperature in certain range in order to allow the titanium-based alloy have certain characteristic and avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).

Tami and Yamamoto fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami and Yamamoto to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tami (US2012/0118433 A1), Yamamoto (US2015/0327335 A1) and Martin (US2021/0102276 A1) as applied to Claim 6 above, and further in view of Yang (US2008/0000558 A1) and Watson (US2011/0286854 A1).

Regarding to Claim 11, Tami in view of Yamamoto and Martin teaches a titanium (Ti)-based alloy member comprising titanium (Ti) as a major element and at least 0.5 to 2.0 mass % of boron (B) (Tami, Paragraph 21), and having a dispersion of fiber-like TiB particles precipitated in a polycrystal matrix phase (Tami, Paragraph 21), the TiB particles each having a long axis of 1 to 10 µm and a short axis of 0.01 to 0.5 µm or less and having an aspect ratio of 2 to 1000 (Tami, Fig. 3, Paragraph 58 teaches the dark phase is the TiB, and based on the teachings of Fig. 

Tami, Yamamoto and Martin fail to explicitly disclose, but Yang teaches a titanium based alloy member comprising the titanium-based alloy member has tensile strength and breaking elongation at 600 ˚C that are 650 MPa or more and 5% or more, respectively [Yang teaches a method for manufacturing the titanium-based alloy comprises a preheating temperature in certain range (Yang, Paragraph 33 teaches the preheating temperature range would at least partially teach in the range or the limitations) to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).  Since Tami teaches a titanium-based alloy, when applying the teachings of Yang, one with ordinary skill in the art would understand to control the preheating temperature in certain range to avoid damaging the alloy, increase operation robustness and reduce production cost (Yang, Paragraph 33).  In addition, based on the teaching of the claimed invention, when the preheating temperature in the certain range, the titanium-based alloy would have a certain alloy characteristic under certain circumstance (Specification, Paragraph 59).  Therefore, when applying the teachings of Yang to Tami, one with ordinary skill in the art would understand and expect the titanium-based alloy have certain characteristic when setting the preheating temperature of the alloy in certain range during the manufacturing process.]



Tami, Yamamoto and Martin fail to explicitly disclose, but Watson teaches a rear blade in high-pressure compressor of a gas turbine engine for aircraft, comprising a titanium-based alloy member [Watson teaches a turbine engine comprises a high-pressure compressor with blades (Watson, Paragraph 14), and further teaches the blades can be made by titanium-based alloy to resist corrosion, erosion, foreign object impact, wear resistance, and galling (Watson, Paragraph 2).  Since Tami teaches an titanium alloy with certain characteristic to increase thermal conductivity and reduce electrical resistivity of articles (Tami, Paragraph 2), when applying the teachings of Watson, one with ordinary skill in the art would understand to manufacture the blades by certain titanium to resist corrosion, erosion, foreign object impact, wear resistance, and galling and increase thermal conductivity and reduce electrical resistivity of articles (Watson, Paragraph 2, Tami, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tami, Yamamoto and Yang to incorporate the teachings of Watson to manufacture the blades by certain titanium in order to resist corrosion, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobsen (US2007/0079908 A1) teaches a titanium alloy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/YI-KAI WANG/             Examiner, Art Unit 3747